Bloodworth, J.
1. The ground of the motion for a new trial which relates to alleged newly discovered evidence cannot be considered, because it is fatally defective in that the witness upon whose evidence the ground is bared is not supported by the other affidavits required by section 6086 of the Civil Code of 1910. Moreover, the only effect of the alleged newly discovered evidence would be to impeach the only witness for the State, and “ though the witness sought to be impeached by newly discovered evidence was the only witness against the prisoner upon a vital point in the case, if the sole effect of the evidence would be to impeach the witness a new trial will not be granted.” Key v. State, 21 Ga. App. 795 (1) (95 S. E. 269), and cases cited.
2. The evidence is sufficient to support the finding of the jury; the verdict has the approval of the judge who presided at the trial, and the judgment is

Affirmed.


Broyles, G. J., and Luke, J., concur.